IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,319



            EX PARTE HARVEY JOSEPH DOCKSTADER JR., Applicant



                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1032644 IN THE 180 TH DISTRICT COURT
                            FROM HARRIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of promoting a

pyramid scheme and sentenced to two years’ imprisonment in a state jail facility. The Fourteenth

Court of Appeals affirmed his conviction. Dockstader v. State, 233 S.W.3d 98 (Tex. App.–Houston

[14th] 2007).

       Applicant contends that his trial counsel rendered ineffective assistance because he had a

conflict of interest which affected his representation of Applicant.
                                                                                                  2

       The trial court has determined that trial counsel was ineffective in that counsel was

representing Applicant while he had an actual conflict of interest and that such representation

prejudiced applicant. Monreal v. State, 947 S.W.2d 559, 564 (Tex. Crim. App. 1997). We agree.

We find, therefore, that Applicant is entitled to relief from the judgment of conviction in Case No.

1032644 from the 180th Judicial District Court of Harris County.

       Relief is granted. The judgment in Cause No. 1032644 in the 180th Judicial District Court

of Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris

County to answer the charge against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–State Jail

Division.




Delivered: March 24, 2010
Do Not Publish